Exhibit 10.5

 

WELLS FARGO   GUARANTY

 

TO: WELLS FARGO BANK, NATIONAL ASSOCIATION

1. GUARANTY; DEFINITIONS. In consideration of the credit or other financial
accommodation described herein and extended or made to DDI GLOBAL CORP.
(“Borrowers”), or any of them, by WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”), and for other valuable consideration, the undersigned DDI Corp.
(“Guarantor”), jointly and severally unconditionally guarantees and promises to
pay to Bank or order, on demand in lawful money of the United States of America
and In Immediately available funds, any and all Indebtedness of any of the
Borrowers to Bank in connection with that certain promissory note dated as of
March 28, 2012, executed by Borrowers and payable to the order of Bank in the
principal sum of $5,626,000.00, including any Indebtedness of Borrowers to Bank
under any swap, derivative, foreign exchange, hedge or other similar transaction
or arrangement relating to said promissory note, together with all extensions,
renewals and/or modifications of any of the foregoing (which Indebtedness in
connection with or relating to said promissory note and all such extensions,
renewals and/or modifications shall be referred to herein as the “Note
Indebtedness”). The term “Indebtedness” is used herein in its most comprehensive
sense and includes any and all advances, debts, obligations and liabilities of
Borrowers, or any of them, heretofore, now or hereafter made, incurred or
created, whether voluntary or involuntary and however arising, whether due or
not due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, and whether Borrowers may be liable individually or jointly with
others, or whether recovery upon such Indebtedness may be or hereafter becomes
unenforceable. This Guaranty is a guaranty of payment and not collection.

2. LIABILITY; OBLIGATION UNDER OTHER GUARANTIES. Any obligations incurred or to
be incurred by any of the Borrowers in addition to (he Note Indebtedness shall
not modify or otherwise affect the obligations or liability of Guarantor
hereunder. The obligations of Guarantor hereunder shall be in addition to any
obligations of Guarantor under any other guaranties of any liabilities or
obligations of any of the Borrowers or any other persons heretofore or hereafter
given to Bank unless said other guaranties are expressly modified or revoked in
writing; and this Guaranty shall not, unless expressly herein provided, affect
or invalidate any such other guaranties.

3. OBLIGATIONS JOINT AND SEVERAL; SEPARATE ACTIONS; WAIVER OF STATUTE OF
LIMITATIONS; REINSTATEMENT OF LIABILITY. The obligations hereunder are joint and
several and independent of the obligations of Borrowers, and a separate action
or actions may be brought and prosecuted against Guarantor whether action is
brought against any of the Borrowers or any other person, or whether any of the
Borrowers or any other person is joined in any such action or actions. Guarantor
acknowledges that this Guaranty is absolute and unconditional, there are no
conditions precedent to the effectiveness of this Guaranty, and this Guaranty is
in full force and effect and is binding on Guarantor as of the date written
below, regardless of whether Bank obtains collateral or any guaranties from
others or takes any other action contemplated by Guarantor. Guarantor waives the
benefit of any statute of limitations affecting Guarantor’s liability hereunder
or the enforcement thereof, and Guarantor agrees that any payment of any Note
Indebtedness or other act which shall toll any statute of limitations applicable
thereto shall similarly operate to toll such statute of limitations applicable
to Guarantor’s liability hereunder. The liability of Guarantor hereunder shall
be reinstated and revived and the rights of Bank shall continue if and to the
extent that for any reason any amount at any time paid on account of any Note
Indebtedness guaranteed hereby is rescinded or must otherwise be restored by
Bank, whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, all as though such amount had not been paid. The determination as to
whether any amount so paid must be rescinded or restored shall be made by Bank
in its sole discretion; provided however, that if Bank chooses to contest any
such matter at the request of Guarantor, Guarantor agrees to Indemnify and hold
Bank harmless from and against ail costs and expenses, including reasonable
attorneys’ fees, expended or incurred by Bank in connection therewith, Including
without limitation, in any litigation with respect thereto.

4. AUTHORIZATIONS TO BANK. Guarantor authorizes Bank, without notice to or
demand on Guarantor, and without affecting Guarantor’s liability hereunder, from
time to time to: (a) alter, compromise, renew, extend,



--------------------------------------------------------------------------------

accelerate or otherwise change the time for payment of, or otherwise change the
terms of, the Note Indebtedness or any portion thereof, including increase or
decrease of the rate of interest thereon; (b) take and hold security for the
payment of this Guaranty or the Note Indebtedness or any portion thereof, and
exchange, enforce, waive, subordinate or release any such security; (c) apply
such security and direct the order or manner of sale thereof, including without
limitation, a non-judicial sale permitted by the terms of the controlling
security agreement, mortgage or deed of trust, as Bank in its discretion may
determine; (d) release or substitute any one or more of the endorsers or any
other guarantors of the Note Indebtedness, or any portion thereof, or any other
party thereto; and (e) apply payments received by Bank from any of the Borrowers
to any Indebtedness of any of the Borrowers to Bank, in such order as Bank shall
determine in its sole discretion, whether or not such Indebtedness is covered by
this Guaranty, and Guarantor hereby waives any provision of law regarding
application of payments which specifies otherwise. Bank may without notice
assign this Guaranty in whole or in part. Upon Bank’s request, Guarantor agrees
to provide to Bank copies of Guarantor’s financial statements.

5. REPRESENTATIONS AND WARRANTIES. Guarantor represents and warrants to Bank
that: (a) this Guaranty Is executed at Borrowers’ request; (b) Guarantor shall
not, without Bank’s prior written consent, sell, lease, assign, encumber,
hypothecate, transfer or otherwise dispose of all or a substantial or material
part of Guarantor’s assets other than in the ordinary course of Guarantor’s
business; (c) Bank has made no representation to Guarantor as to the
creditworthiness of any of the Borrowers; and (d) Guarantor has established
adequate means of obtaining from each of the Borrowers on a continuing basis
financial and other information pertaining to Borrowers’ financial condition.
Guarantor agrees to keep adequately informed from such means of any facts,
events or circumstances which might in any way affect Guarantor’s risks
hereunder, and Guarantor further agrees that Bank shall have no obligation to
disclose to Guarantor any information or material about any of the Borrowers
which is acquired by Bank in any manner.

6. GUARANTOR’S WAIVERS.

6.1 Guarantor waives any right to require Bank to: (a) proceed against any of
the Borrowers or any other person; (b) marshal assets or proceed against or
exhaust any security held from any of the Borrowers or any other person;
(c) give notice of the terms, time and place of any public or private sale or
other disposition of personal property security held from any of the Borrowers
or any other person; (d) take any action or pursue any other remedy in Bank’s
power; or (e) make any presentment or demand for performance, or give any notice
of nonperformance, protest, notice of protest or notice of dishonor hereunder or
In connection with any obligations or evidences of indebtedness held by Bank as
security for or which constitute in whole or in part the Note Indebtedness
guaranteed hereunder, or in connection with the creation of new or additional
Indebtedness.

6.2 Guarantor waives any defense to its obligations hereunder based upon or
arising by reason of: (a) any disability or other defense of any of the
Borrowers or any other person; (b) the cessation or limitation from any cause
whatsoever, other than payment in full, of the Note Indebtedness; (c) any lack
of authority of any officer, director, partner, agent or other person acting or
purporting to act on behalf of any of the Borrowers which is a corporation,
partnership or other type of entity, or any defect in the formation of any such
Borrower; (d) the application by any of the Borrowers of the proceeds of the
Note Indebtedness for purposes other than the purposes represented by Borrowers
to, or intended or understood by, Bank or Guarantor; (e) any act or omission by
Bank which directly or indirectly results in or aids the discharge of any of the
Borrowers or any portion of the Note Indebtedness by operation of law or
otherwise, or which in any way impairs or suspends any rights or remedies of
Bank against any of the Borrowers; (f) any impairment of the value of any
interest in any security for the Note Indebtedness or any portion thereof,
including without limitation, the failure to obtain or maintain perfection or
recordation of any Interest in any such security, the release of any such
security without substitution, and/or the failure to preserve the value of, or
to comply with applicable law in disposing of, any such security; (g) any
modification of the Note Indebtedness, in any form whatsoever, including without
limitation the renewal, extension, acceleration or other change in time for
payment of, or other change in the terms of, the Note Indebtedness or any
portion thereof, including increase or decrease of the rate of Interest thereon;
or (h) any requirement that Bank give any notice of acceptance of this Guaranty.
Until all Note Indebtedness shall have been paid in full, Guarantor shall have
no right of subrogation, and Guarantor waives any right to enforce any remedy
which Bank now has or may hereafter have against any of the Borrowers or any
other person, and waives any benefit of, or any right to participate in, any
security now or hereafter held by Bank. Guarantor further



--------------------------------------------------------------------------------

waives all rights and defenses Guarantor may have arising out of (i) any
election of remedies by Bank, even though that election of remedies, such as a
non-judicial foreclosure with respect to any security for any portion of the
Note Indebtedness, destroys Guarantor’s rights of subrogation or Guarantor’s
rights to proceed against any of the Borrowers for reimbursement, or (ii) any
loss of rights Guarantor may suffer by reason of any rights, powers or remedies
of any of the Borrowers in connection with any anti-deficiency laws or any other
laws limiting, qualifying or discharging the Note Indebtedness, whether by
operation of Sections 726, 580a or 580d of the Code of Civil Procedure as from
time to time amended, or otherwise, including any rights Guarantor may have to a
Section 580a fair market value hearing to determine the size of a deficiency
following any foreclosure sale or other disposition of any real property
security for any portion of the Note Indebtedness.

7. BANK’S RIGHTS WITH RESPECT TO GUARANTOR’S PROPERTY IN BANK’S POSSESSION. In
addition to all liens upon and rights of setoff against the monies, securities
or other property of Guarantor given to Bank by law, Bank shall have a lien upon
and a right of setoff against all monies, securities and other property of
Guarantor now or hereafter in the possession of or on deposit with Bank, whether
held in a general or special account or deposit or for safekeeping or otherwise,
and every such lien and right of setoff may be exercised without demand upon or
notice to Guarantor. No lien or right of setoff shall be deemed to have been
waived by any act or conduct on the part of Bank, or by any neglect to exercise
such right of setoff or to enforce such lien, or by any delay in so doing, and
every right of setoff and lien shall continue in full force and effect until
such right of setoff or lien is specifically waived or released by Bank in
writing.

8. SUBORDINATION. Any Indebtedness of any of the Borrowers now or hereafter held
by Guarantor is hereby subordinated to the obligations of Borrowers to Bank
under the Note Indebtedness. Such Indebtedness of Borrowers to Guarantor is
assigned to Bank as security for this Guaranty and the Note Indebtedness and, if
Bank requests, shall be collected and received by Guarantor as trustee for Bank
and paid over to Bank on account of the Note Indebtedness but without reducing
or affecting in any manner the liability of Guarantor under the other provisions
of this Guaranty. Any notes or other instruments now or hereafter evidencing
such Indebtedness of any of the Borrowers to Guarantor shall be marked with a
legend that the same are subject to this Guaranty and, if Bank so requests,
shall be delivered to Bank. Bank is hereby authorized in the name of Guarantor
from time to time to file financing statements and continuation statements and
execute such other documents and take such other action as Bank deems necessary
or appropriate to perfect, preserve and enforce its rights hereunder.

9. REMEDIES; NO WAIVER. All rights, powers and remedies of Bank hereunder are
cumulative. No delay, failure or discontinuance of Bank in exercising any right,
power or remedy hereunder shall affect or operate as a waiver of such right,
power or remedy; nor shall any single or partial exercise of any such right,
power or remedy preclude, waive or otherwise affect any other or further
exercise thereof or the exercise of any other right, power or remedy. Any
waiver, permit, consent or approval of any kind by bank of any breach of this
Guaranty, or any such waiver of any provisions or conditions hereof, must be in
writing and shall be effective only to the extent set forth in writing.

10. COSTS, EXPENSES AND ATTORNEYS’ FEES. Guarantor shall pay to Bank immediately
upon demand the full amount of all payments, advances, charges, costs and
expenses, including reasonable attorneys’ fees (to include outside counsel fees
and all allocated costs of Bank’s in-house counsel), expended or incurred by
Bank in connection with the enforcement of any of Bank’s rights, powers or
remedies and/or the collection of any amounts which become due to Bank under
this Guaranty, and the prosecution or defense of any action in any way related
to this Guaranty, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Guarantor or any other person or entity. All of the
foregoing shall be paid by Guarantor with interest from the date of demand until
paid in full at a rate per annum equal to the greater of ten percent (10%) or
Bank’s Prime Rate in effect from time to lime.

11. SUCCESSORS; ASSIGNMENT. This Guaranty shall be binding upon and inure to the
benefit of the heirs, executors, administrators, legal representatives,
successors and assigns of the parties; provided however, that Guarantor may not
assign or transfer any of its interests or rights hereunder without Bank’s prior
written consent.



--------------------------------------------------------------------------------

Guarantor acknowledges that Bank has the right to sell, assign, transfer,
negotiate or grant participations in all or any part of, or any interest in, the
Note Indebtedness and any obligations with respect thereto, including this
Guaranty. In connection therewith, Bank may disclose all documents and
information which Bank now has or hereafter acquires relating to Guarantor
and/or this Guaranty, whether furnished by Borrowers, Guarantor or otherwise.
Guarantor further agrees that Bank may disclose such documents and information
to Borrowers.

12. AMENDMENT. This Guaranty may be amended or modified only in writing signed
by Bank and Guarantor.

13. OBLIGATIONS OF MARRIED PERSONS. Any married person who signs this Guaranty
as a Guarantor hereby expressly agrees that recourse may be had against his or
her separate property for all his or her obligations under this Guaranty.

14. APPLICATION OF SINGULAR AND PLURAL. In all cases where there is but a single
Borrower, then all words used herein In the plural shall be deemed to have been
used in the singular where the context and construction so require; and when
there is more than one Borrower named herein, or when this Guaranty is executed
by more than one Guarantor, the word “Borrowers” and the word “Guarantor”
respectively shall mean all or any one or more of them as the context requires.

15. UNDERSTANDING WITH RESPECT TO WAIVERS; SEVERABILITY OF PROVISIONS. Guarantor
warrants and agrees that each of the waivers set forth herein is made with
Guarantor’s full knowledge of its significance and consequences, and that under
the circumstances, the waivers are reasonable and not contrary to public policy
or law. If any waiver or other provision of this Agreement shall be held to be
prohibited by or invalid under applicable public policy or law, such waiver or
other provision shall be Ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such waiver or other provision
or any remaining provisions of this Agreement.

16. GOVERNING LAW. This Guaranty shall be governed by and construed in
accordance with the laws of the State of California.

17. ARBITRATION.

17.1 Arbitration. The parties hereto agree, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise, in any way arising out of or
relating to this Guaranty and its negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination.

17.2 Governing Rules. Any arbitration proceeding will (a) proceed in a location
in California selected by the American Arbitration Association (“AAA”); (b) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (c) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, In accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted In accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to It under 12 U.S.C. §91 or any
similar applicable state law.

17.3 No Waiver of Provisional Remedies. Self-Hein and Foreclosure. The
arbitration requirement does not limit the right of any party to (a) foreclose
against real or personal property collateral; (b) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (c) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after



--------------------------------------------------------------------------------

the pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (a), (b) and (c) of this paragraph.

17.4 Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of California or a neutral retired judge of the
state or federal judiciary of California, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of California and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the California Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

17.5 Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.

17.6 Class Proceedings and Consolidations. No party hereto shall be entitled to
join or consolidate disputes by or against others in any arbitration, except
parties who have executed this Guaranty or any other contract, instrument or
document relating to any Note Indebtedness, or to include in any arbitration any
dispute as a representative or member of a class, or to act in any arbitration
in the interest of the general public or in a private attorney general capacity.

17.7 Payment Of Arbitration Costs And Fees. The arbitrator shall award all costs
and expenses of the arbitration proceeding.

17.8 Real Property Collateral: Judicial Reference. Notwithstanding anything
herein to the contrary, no dispute shall be submitted to arbitration if the
dispute concerns indebtedness secured directly or indirectly, in whole or in
part, by any real property unless (a) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (b) all parties to the arbitration waive any rights or benefits
that might accrue to them by virtue of the single action rule statute of
California, thereby agreeing that all indebtedness and obligations of the
parties, and all mortgages, liens and security interests securing such
indebtedness and obligations, shall remain fully valid and enforceable. If any
such dispute is not submitted to arbitration, the dispute shall be referred to a
referee in accordance with California Code of Civil Procedure Section 638 et
seq., and this general reference agreement is intended to be specifically
enforceable in accordance with said Section 638. A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA’s selection procedures. Judgment upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced In
accordance with California Code of Civil Procedure Sections 644 and 645.



--------------------------------------------------------------------------------

17.9 Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA. No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business, by applicable law or
regulation, or to the extent necessary to exercise any judicial review rights
set forth herein. If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the documents between the parties or the subject matter of
the dispute shall control. This arbitration provision shall survive termination,
amendment or expiration of any of the documents or any relationship between the
parties.

17.10 Small Claims Court. Notwithstanding anything herein to the contrary, each
party retains the right to pursue in Small Claims Court any dispute within that
court’s jurisdiction. Further, this arbitration provision shall apply only to
disputes in which either party seeks to recover an amount of money (excluding
attorneys’ fees and costs) that exceeds the jurisdictional limit of the Small
Claims Court.

IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty as of
March 28, 2012.

 

DDI Corp. By:  

LOGO [g328721ex10_6pg017.jpg]

  Wayne Slomsky, Chief Financial Officer